The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 11/21/2019.
Claims 8-10, 18 and 19 are amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Response to Arguments
Applicant`s arguments filed February 8, 2021 have been fully considered but they are not persuasive. Examiner has withdrawn the claims rejection under USC 112 as Applicant amended the claims. Examiner has also withdrawn the double patenting rejection as Applicant submitted the eTerminal disclaimer.
Applicant`s arguments have been considered but are not persuasive, As per independent claims 1 and 11, Applicant argued, with respect to cited prior art, that the combination of Talagala does not teach or suggest the limitation of a device processor, coupled to the interface circuit, configured to manage the non-volatile memory array and the interface circuit utilizing a key value index tree for communicating with a key value device driver to access the 
user data, where Applicants argued that Talagala does not disclose the claim 
limitation of a device processor, coupled to the interface circuit, configured to manage the non- volatile memory array and the interface circuit utilizing a key value index tree for communicating with a key value device driver to access the user data. Instead, Talagala discloses a logical block address mechanism for storing keys and values However, Talagala teaches, in one embodiment, a method that includes searching a logical-to-physical address mapping structure of the non-volatile recording media for a logical address entry within a logical address range associated with the key-value pair in response to a put command for the key-value pair. In a further embodiment, the method includes hashing the key-value pair to a different logical address range in response to locating a logical address entry within the logical address range associated with the key-value pair. In one embodiment, the method includes storing the value within the logical address range associated with the key-value pair in response to (a) locating an existing logical address entry within the logical address range and (b) determining that the value does not overlap with a different value associated with the located logical address entry. The existing logical address entry, in certain embodiments, is for a different key-value pair and the different value is associated with the different key-value pair. In one embodiment, an apparatus for key-value pool identifier encoding includes a key-value mapping module configured to encode a key of a key-value pair into a key address portion of a logical address of a sparse logical address space for non-volatile storage media. In another embodiment, the apparatus includes a pool module configured to encode a pool identifier for the key-value pair into a value address portion of the logical address. In a further embodiment, the value address portion has a number of bits selected so that the value address portion addresses at least a maximum size key-value pair value. In one embodiment, means for mapping the logical address to a location for a value of the key-value pair in the non-volatile recording media (Paragraphs 0017 and 0072-0073), where key-value mapping scheme was disclosed. Talagala further teaches one embodiment, the get module 708 services key-value store read requests for clients 114, such as a GET command, a BATCH GET command, or the like. In one embodiment, the get module 708 provides a requested data value from a key-value store 118 to a requesting client 114 in response to receiving a GET command or other read request for the requested data value from a requesting client 114. A GET command, in certain embodiments, includes a key, and the get module 708 uses the key to locate and retrieve the corresponding data value, in cooperation with the key-value mapping module 602 described above with regard to FIG. 6A. The get module 708 may coordinate with the key-value mapping module 602 to locate and retrieve a data value, may access the logical-to-physical address mapping directly, may provide a logical address for a data value to the logical-to-physical translation layer 512, or the like to read a data value from the non-volatile memory media 110 in cooperation with the non-volatile memory controller 104. The get module 708 may retrieve a data value directly from a key-value store index, may retrieve a data value from an LBA for the data value listed in a key-value store index, or the like (Paragraph 0275), where key-value index scheme was disclosed where a key-value store set of LBAs 906 comprises a restricted set of LBAs 906 and is a part of a larger restricted set of LBAs 904, 906. Alternatively, in another embodiment, the key-value store set of LBAs 906 may be a single restricted set of LBAs 906, with the set of LBAs 904 between LBA N and LBA X not being a restricted set. A restricted set of LBAs is inaccessible using a block device interface. In one embodiment, the size of the key-value store set of LBAs 906 is dynamic, and may grow or shrink dynamically as data values are added to or removed from the key-value store 118. In another embodiment, the size of the key-value store set of LBAs 906 is static. For example, a client 114, in one embodiment, may request a certain size for a key-value store set of LBAs 906 using a CREATE command, requesting a certain number of keys, requesting a certain size of key-value store index 802, or the like and the size for the key-value store set of LBAs 906 may be based on the client request. (Paragraph 0354). Finally, regarding utilizing a key value index tree, Talagala teaches where the key-value store module 116 maintains the data values across pairings of the non-volatile memory device 102 with different computer devices 112, for different clients 114, and the like which may access the data values using associated keys by persistently storing data values indexed by keys. Also, the get module 708 may retrieve a data value directly from a key-value store index for the data value listed in a key-value store index, or the like, and where the key-value store module 116, which comprises one or more device drivers, facilitate the transfer of key-value stores 118 from one non-volatile memory device 102 to another through the export module 716 of key-value store module 116. Also, the logical-to-the key-value mapping module 602 may use a key 802 as a logical address 804, may hash a key 802 into a logical address 804, may hash a key 802 into a key address portion of a logical address 804 and add a value address portion to complete the logical address 804, or the like. The key-value mapping module 602, in the depicted embodiment, is in communication with the non-volatile memory controller 104 to access and/or manipulate a logical-to-physical address mapping structure 808. The logical-to-physical address mapping structure 808 is described in greater detail with regard to FIG. 10. The key-value mapping module 602, as described above, may cooperate with a logical-to-physical translation layer 512 of the non-volatile memory controller 104 to store logical addresses 804 for key-value pairs in the logical-to-physical address mapping structure 808, to map logical addresses 804 for key-value pairs to physical locations of the data values on the non-volatile memory media 110, to determine whether a key-value pair for a logical address 804 exists and is stored on the non-volatile memory media 110, or the like. The key-value mapping module 602, in one embodiment, sends a determined logical address 804 for a data value to the device interface module 606. In other embodiments, the key-value mapping module 602 and/or the client interface module 604 may send a physical location of a data value on the non-volatile memory media 110, other key-value store command data or instructions, or the like to the device interface module 606. The device interface module 606 executes one or more primitive operations that the non-volatile memory controller 104 provides, such as WRITE, ATOMIC WRITE, EXISTS, RANGE EXISTS, PTRIM, READ, RANGE READ, CONDITIONAL WRITE, or the like, to service a key-value store command from the client 114. The device interface module 606 may cooperate with the client interface module 604 to translate a key-value store command to one or more primitive operations of the non-volatile memory controller 104. The device interface module 606 may return a data value, key-value metadata, or the like to the client interface 604 to include in a key-value store command response to the client 114 to correspond to the claimed limitation (Paragraphs 0064, 0083, 0244, 0211, 0275, 0285, 0351 and 0356; FIG.1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8. Claims 1, 2, 7, 11, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Talagala et al. (US PGPUB 2013/0275656 hereinafter referred to as Talagala).
As per independent claim 1, Talagala discloses an electronic system comprising: a key value storage device, configured to transfer user data [(Paragraphs 0054, 0074 and 0083; FIG.1A-B) where FIG. 1A depicts one embodiment of a system 100 for a key-value store 118. The system 100 includes a non-volatile memory device 102, a non-volatile memory controller 104, a write data pipeline 106, a read data pipeline 108, a non-volatile memory media 110, a computer device 112, several clients 114, and a key-value store module 116, which are described below and the key value storage system is configured to transfer the user data of the input command between the storage device and the host via the command processing module], the key value storage device including: a non-volatile memory array accessed by a key value transfer [(Paragraphs 0054, 0062-0063, 0065 and 0074-0076; FIG.1A-B) where the system 100 includes a non-volatile memory device 102, a non-volatile memory controller 104, a write data pipeline 106, a read data pipeline 108, , an interface circuit, coupled to the non-volatile memory array, configured to receive a key value transfer command [(Paragraphs 0062-0063, 0065 and 0074-0076; FIG. 1A-B) where the one or more clients 114 are in communication with the non-volatile memory device 102 through the key-value store module 116. In certain embodiments, the one or more clients 114 may also be in communication with the non-volatile memory device 102 through a block device interface or the like. The key-value store module 116 maintains one or more key-value stores 118 that associate data values with unique keys, and provides the data values to the clients 114 in exchange for the corresponding keys, and the key-value store module 116 persists data values on the non-volatile memory media 110 of the non-volatile memory device 102. The data values, in certain embodiments, may have variable lengths. In one embodiment, the key-value store module 116 stores data values in a restricted set of logical block addresses of the non-volatile memory device 102, so that the data values are only available to clients 114 through the key-value store module 116. As used herein, a , and a device processor, coupled to the interface circuit, configured to manage the non-volatile memory array, and the interface circuit [(Paragraphs 0040, 0048 and 0104; FIG.1 and 2) where the processing modules 104 and 258 include operations of managing the non-volatile memory, and the host interface] utilizing a key value index tree to access the user data [(Paragraphs 0064, 0083, 0244, 0211, 0275, 0285 and 0356) where the key-value store module 116 maintains the data values across pairings of the non-volatile memory device 102 with different computer devices 112, for different clients 114, and the like which may access the data values using associated keys by persistently storing data values indexed by keys. Also, the get module 708 may retrieve a data value directly from a key-value store index for the data value listed in a key-value store index, or the like, and where the key-value store module 116, which comprises one or more device drivers, facilitate the transfer of key-value stores 118 from one non-volatile memory device 102 to another through the export module 716 of key-value store module 116. Also, the logical-to-physical translation layer 512 maintains an address mapping structure or index that maps logical addresses to physical locations of the non-volatile memory media 522. The address mapping structure may be in the form of a B-tree, a content addressable memory ("CAM"), a binary tree, a hash table, a look up table ("LUT"), an array, a linked list, a heap, or the like. In certain embodiments, the address mapping structure of the logical-to-physical translation layer 512 is a tree with nodes and/or entries that comprise logical block addresses and corresponding physical  for communicating with a key value device driver to access the user data [(Paragraphs 0064, 0083, 0244, 0275, 0285 and 0350-0351) where the key-value store module 116, which comprises one or more device drivers, facilitate the transfer of key-value stores 118 from one non-volatile memory device 102 to another through the export module 716 of key-value store module 116. Talagala further discloses in one embodiment, a method that includes searching a logical-to-physical address mapping structure of the non-volatile recording media for a logical address entry within a logical address range associated with the key-value pair in response to a put command for the key-value pair. In a further embodiment, the method includes hashing the key-value pair to a different logical address range in response to locating a logical address entry within the logical address range associated with the key-value pair. In one embodiment, the method includes storing the value within the logical address range associated with the key-value pair in response to (a) locating an existing logical address entry within the logical address range and (b) determining that the value does not overlap with a different value associated with the located logical address entry. The existing logical address entry, in certain embodiments, is for a different key-value pair and the different value is associated with the different key-value pair. In one embodiment, an apparatus for key-value pool identifier encoding includes a key-value mapping module configured to encode a key of a key-value pair into a key address portion of a logical address of a sparse logical address space for non-volatile storage media. In another embodiment, the apparatus includes a pool module configured to encode a pool identifier for the key-value pair into a value address portion of the logical address. In a further embodiment, means for mapping the logical address to a location for a value of the key-value pair in the non-volatile recording media (Paragraphs 0017 and 0072-0073), where key-value mapping scheme was disclosed. Talagala further teaches one embodiment, the get module 708 services key-value store read requests for clients 114, such as a GET command, a BATCH GET command, or the like. In one embodiment, the get module 708 provides a requested data value from a key-value store 118 to a requesting client 114 in response to receiving a GET command or other read request for the requested data value from a requesting client 114. A GET command, in certain embodiments, includes a key, and the get module 708 uses the key to locate and retrieve the corresponding data value, in cooperation with the key-value mapping module 602 described above with regard to FIG. 6A. The get module 708 may coordinate with the key-value mapping module 602 to locate and retrieve a data value, may access the logical-to-physical address mapping directly, may provide a logical address for a data value to the logical-to-physical translation layer 512, or the like to read a data value from the non-volatile memory media 110 in cooperation with the non-volatile memory controller 104. The get module 708 may retrieve a data value directly from a key-value store index, may retrieve a data value from an LBA for the data value listed in a key-value store index, or the like (Paragraph 0275) to correspond to the claimed limitation].
As per dependent claim 2, Talagala discloses wherein the key value storage device includes a device memory configured to store the key value index tree providing access to multiple versions of the user data linked through the key value index tree [(paragraph 0356) where FIG. 10 depicts one embodiment of a mapping structure 1000, a logical address space 1120, and a sequential, log-based, append-only writing structure 1140. The mapping structure 1000, in one embodiment, is maintained by the logical-to-physical translation layer 512 of the non-volatile memory controller 506 to map LBAs or other logical addresses to physical locations on the non-volatile memory media 110. The mapping structure 1000, in the depicted embodiment, is a B-tree with several entries. In the depicted embodiment, the nodes of the mapping structure 1000 include direct references to physical locations in the non-volatile memory device 102. In other embodiments, the mapping structure 1000 may include links that map to entries in a reverse map, or the like. The mapping structure 1000, in various embodiments, may be used either with or without a reverse map. In other embodiments, the references in the mapping structure 1000 may include alpha-numerical characters, hexadecimal characters, pointers, links, and the like]. 
As per dependent claim 7, Talagala discloses wherein the device processor is configured to execute a read operation, a write operation, or a combination thereof based on a key value index list [(Paragraphs 0226-0227; FIGs.1 and 6) The key-value mapping module 602, in one embodiment, assigns a key to a data value in response to receiving a write request or PUT command for the data value. In another embodiment, clients 114 manage their own keys and a client 114 sends a key to the key-value mapping module 602 with a write request or PUT command for a data value. The key, in certain embodiments, comprises a logical address or key address portion of a logical address directly, without manipulation. In a further embodiment, the key-value mapping module 602 maps or converts a key into a logical address or key address portion of a logical address. For example, the key-value mapping module 602 may perform a predefined transform, such as a hash function, on a key to convert the key to a logical address or key address portion of a logical address]. 
As per independent claim 11, Talagala discloses a method of operation of an electronic system comprising: transferring user data by a key value storage device [(Paragraphs 0054, 0074 and 0083; FIG.1A-B) where FIG. 1A depicts one , including: receiving a key value transfer command through an interface circuit, selecting a non-volatile memory array accessed by a key value transfer [(Paragraphs 0054, 0062-0063, 0065 and 0074-0076; FIG.1A-B) where the system 100 includes a non-volatile memory device 102, a non-volatile memory controller 104, a write data pipeline 106, a read data pipeline 108, a non-volatile memory media 110, a computer device 112, several clients 114, and a key-value store module 116, where the one or more clients 114 are in communication with the non-volatile memory device 102 through the key-value store module 116. In certain embodiments, the one or more clients 114 may also be in communication with the non-volatile memory device 102 through a block device interface or the like. The key-value store module 116 maintains one or more key-value stores 118 that associate data values with unique keys, and provides the data values to the clients 114 in exchange for the corresponding keys, and the key-value store module 116 persists data values on the non-volatile memory media 110 of the non-volatile memory device 102], and managing a key value index tree [(Paragraphs 0064, 0083, 0244, 0211, 0275, 0285 and 0356) where the key-value store module 116 maintains the data values across pairings of the non-volatile memory device 102 with different computer devices 112, for different clients 114, and the like , by a device processor [(Paragraphs 0040, 0048 and 0104; FIG.1 and 2) where the processing modules 104 and 258 include operations of managing the non-volatile memory, and the host interface], for transferring the user data between the interface circuit and the non-volatile memory array [(Paragraphs 0062-0063, 0065 and 0074-0076; FIG. 1A-B) where the one or more clients 114 are in communication with the non-volatile memory device 102 through the key-value store module 116. In certain embodiments, the one or more clients 114 may also be in communication with the non-volatile memory device 102 through a block device interface or the like. The key-value store module 116 maintains one or more key-value stores 118 that associate data values with unique  includes communicating with a key value device driver [(Paragraphs 0064, 0083, 0244, 0275 and 0285) where the key-value store module 116, which comprises one or more device drivers, facilitate the transfer of key-value stores 118 from one non-volatile memory device 102 to another through the export module 716 of key-value store module 116 to correspond to the claimed limitation] 
As for claims 12, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 17, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talagala, as applied to claims 1 and 11 above, and further in view of Davis et al. (US 9,648,102) (hereinafter ‘Davis’).
As per dependent claim 3, Talagala teaches the system as claimed in claim 1.
Talagala does not appear to explicitly disclose wherein the key value storage device includes the device processor configured to execute a real-time operating system to coordinate support functions.
Davis discloses wherein the key value storage device includes the device processor configured to execute a real-time operating system to coordinate support functions [(Column 17, lines 57-67 and Column 27, lines 12-32) where the management processor 2270 of the key-value storage device includes software 3300 that includes real-time operating system (RTOS) 3306  to correspond to the claimed limitation]. 

Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Davis before him or her, to modify the system of Talagala to include the real-time operating system executed by the processor of Davis because it will improve data storage access performance.
The motivation for doing so would be to [aid in recovery from catastrophic software failures (Column 26, lines 67 by Davis)].
Therefore, it would have been obvious to combine Talagala and Davis to obtain the invention as specified in the instant claim.
As for claims 13, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talagala, as applied to claims 1 and 11 above, and further in view of Meir et al. (US PGPUB 2014/0059271) (hereinafter ‘Meir’).
As per dependent claim 4, Talagala teaches the system as claimed in claim 1.
Talagala does not appear to explicitly disclose wherein the device processor is configured to execute a garbage collection block on the non-volatile memory array that includes the data temporarily held in a volatile memory.
Meir discloses wherein the device processor is configured to execute a garbage collection block on the non-volatile memory array that includes the data temporarily held in the volatile memory [(Paragraphs 0018, 0024, 0032 and 0049-0050) where the processor performs garbage collection operation on the non-volatile . 
Talagala and Meir are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Meir before him or her, to modify the system of Talagala to include the garbage collection operation executed by the processor of Meir because it will improve data storage access performance.
The motivation for doing so would be to [reduce the blocking time caused by the flush command (Paragraph 0018, lines 67 by Meir)].
Therefore, it would have been obvious to combine Talagala and Meir to obtain the invention as specified in the instant claim.
As for claims 14, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
Claims 5 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talagala, as applied to claims 1 and 11 above, and further in view of Horn et al. (US PGPUB 2014/0059271) (hereinafter ‘Horn’).
As per dependent claim 5, Talagala teaches the system as claimed in claim 1.
Talagala does not appear to explicitly disclose wherein the device processor is configured to execute a wear leveling block on the non-volatile memory array.
Horn discloses wherein the device processor is configured to execute a wear leveling block on the non-volatile memory array [(Paragraphs 0017; FIG.1D . 
Talagala and Horn are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Horn before him or her, to modify the system of Talagala to include the wear level operation executed by the processor of Horn because it will improve data storage access performance.
The motivation for doing so would be to [provide a high level of data throughput performance to the host (Paragraph 0004, lines 12-13 by Horn)].
Therefore, it would have been obvious to combine Talagala and Horn to obtain the invention as specified in the instant claim.
As for claims 15, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talagala, as applied to claims 1 and 11 above, and further in view of Merchia et al. (US 7,756,817) (hereinafter ‘Merchia’).
As per dependent claim 6, Talagala teaches the system as claimed in claim 1.
Talagala does not appear to explicitly disclose wherein the device processor is configured to access a previous version of the user data by accessing metadata, for the key value, that identifies a location of the previous version of the user data.
wherein the device processor is configured to access a previous version of the user data by accessing metadata, for the key value, that identifies a location of the previous version of the user data [(Column 5, lines 23-34 and Column 6, lines 18-28) where the the metadata generated by metadata unit 109 is operable to store the chunk offsets indicating the position of each chunk partitioned within the file. By storing metadata corresponding to each chunk within a file, sophisticated decompression methods may be enable to utilize the metadata to decompress a subset (chunk) of the file, without the need to decompress the entire file first. To preserve backwards compatibility with legacy applications, embodiments of a system in accordance with the present invention may store the metadata separate from the file, such as in a different file, file system, data store, etc., with a link or pointer between the file and the associated metadata. Accordingly, those clients that intend to access a given chunk in the file (as opposed to accessing the file in a serial fashion) may traverse the link or pointer to access the metadata for the file. Where backwards compatibility is not an issue, embodiments of the present invention contemplate modifying the compressed file for the inclusion of the metadata to correspond to the claimed limitation]. 
Talagala and Merchia are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Merchia before him or her, to modify the system of Talagala to include the link pointers of Merchia because it will improve data storage access performance.

Therefore, it would have been obvious to combine Talagala and Merchia to obtain the invention as specified in the instant claim.
As for claims 16, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talagala, as applied to claims 1 and 11 above, further in view of Zhou et al. (US 9,455,825) (hereinafter ‘Zhou’), and further in view of Singh et al. (US 9,455,914) (hereinafter ‘Singh’).
As per dependent claim 8, Talagala teaches the system as claimed in claim 1.
Li/Cha/ Wu does not appear to explicitly disclose wherein the interface circuit is configured to accept the key value transfer through a device coupling structure.
Zhou discloses wherein the interface circuit is configured to accept the key value transfer through a device coupling structure [(Column 2, lines 1-25, Column 3, lines 21-67 and Column 4, lines 3-16; FIGs. 1 and 2) where the driver module 16 is configured to accept key-value pairs through the PCIe interface 18 to correspond to the claimed limitation]. 
Talagala and Zhou are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Zhou before him or her, to modify 
The motivation for doing so would be to [decrease memory usage and reduces latency and complexity (Column 7, line 1 by Zhou)].
Talagala does not appear to explicitly disclose wherein the system includes the key value device driver accessed to provide direct communication through the device coupling structure and bypassing customary I/O storage stacks.
Singh discloses wherein the system includes the key value device driver accessed to provide direct communication through the device coupling structure and bypassing customary I/O storage stacks [(Column 6, lines 39-67, Column 10, lines 32-40 and Column 17, lines 6-14; FIGs. 1 and 8) where the customizing-interface module may be operable to provide a messaging service, within the user space 18, between the application 12 and the file system 18. The messaging service may support a file-system request from the application 12 to the file system 14. Furthermore, the messaging service may be made customizable to the file-system request by bypassing an SCI 24 of the computing system's 16 kernel space 20; Additionally, the customizing-interface module may also include a library with a set of system-call emulations supported within the messaging service. The set of system-call emulations may include a first subset of emulations of standard system calls and/or a second subset of emulations of non-standard system calls. Standard system calls may emulate common system calls, such as those found in one or more versions of an SCI 24. Non-standard system calls may offer customizable options for file-system requests beyond options . 
Talagala and Singh are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Singh before him or her, to modify the system of Talagala to include the kernel space bypassing of Singh because it will improve data storage access performance.
The motivation for doing so would be to [Efficiency gains may be realized (Column 17, line 9 by Singh)].
Therefore, it would have been obvious to combine Talagala and Singh to obtain the invention as specified in the instant claim.
As for claims 18, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talagala, as applied to claims 1 and 11 above, and further in view of Weiland et al. (US 7,149,832) (hereinafter ‘Weiland’).
As per dependent claim 9, Talagala teaches the system as claimed in claim 1.
Talagala discloses wherein the interface circuit is configured to accept the key value transfer generated by the key value device driver [(Paragraphs 0083, 0244 and 0285) where the key-value store module 116, which comprises one or more device drivers, facilitate the transfer of key-value stores 118 from one non-volatile memory . 
Talagala does not appear to explicitly disclose the key value device driver loaded in a system memory of a host processor.
Wieland discloses the key value device driver loaded in a system memory of a host processor [(Column 6, lines 59-67 and Column 21, lines 22-30) where the user mode 102 of operating system within the system memory 606 includes device drivers 106, wherein when combined with Talagala to modify device drivers of Talagala and Weiland to include key value device driver of Talagala to correspond to the claimed limitation]. 
Talagala and Weiland are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Talagala and Weiland before him or her, to modify the system of Li to include the device drivers of the system memory of Talagala because it will improve data storage access performance.
The motivation for doing so would be to [increase access times of the non-volatile memory device (Column 2, lines 4-6 by Weiland)].
Therefore, it would have been obvious to combine Talagala and Weiland to obtain the invention as specified in the instant claim.
As per dependent claim 10, Weiland discloses wherein the interface circuit is configured to accept the key value transfer generated by the key value device driver loaded in a user space of a system memory of a host processor [(Column 6, lines . 
As for claims 19, the applicant is directed to the rejections to claim 9 set forth above, as they are rejected based on the same rationale.
As for claims 20, the applicant is directed to the rejections to claim 10 set forth above, as they are rejected based on the same rationale.
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRILohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday 9-5 ET. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135